DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/12/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on the penultimate line of page 11, the comma before the word "control" should be deleted.
Appropriate correction is required.




Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switching sub-circuit comprising a first capacitor having an end which is grounded, as recited in claim 3, must be shown or the feature canceled from the claims. Applicant should note that none of the switching sub-circuits shown in the originally filed drawings includes a capacitor with one of its terminals coupled directly to ground.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claims 1, 3, 4, 6 and 8 are objected to because of the following informalities:  	
In claim 1, line 2, "(110, 210, 310, 410, 510, 610)" should be deleted because reference numerals should not be included in the claims. Note that the same deletions are needed on lines 4-16 of claim 1 as well.
In claim 3, line 2, "circuit" should be changed to --sub-circuit--. Also in claim 3, on line 3, the word "that" should be changed to --the--.
In claim 4, line 9, "the second diode," at the beginning of the line should be deleted. Note that the same deletion is also needed claim 8, line 9.
In claim 6, line 3, the word "circuit" should again be changed to --sub-circuit--. Also in claim 6, line 4, a comma should be inserted after the word "supplies".
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is indefinite because it is incorrect to recite that the switching sub-circuit comprises a first capacitor having one end which is grounded, i.e., none of the drawing figures shows the switching sub-circuit comprising a capacitor where one end of the capacitor is grounded.
Claim 4 is indefinite because "a second capacitor" recited on lines 2-3 lacks antecedent basis, the reason being that no first capacitor is recited anywhere in claim 1 or claim 2, i.e., it appears that claim 4 should actually go back to claim 3 where the first capacitor is recited.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilles et al, U.S. Patent No. 10,128,833.
As to claim 1, Nilles et al discloses, in figure 2,
a switching circuit, comprising:
a charging sub-circuit (280), having a first input end (the high power supply rail input coupled directly to the upper right-hand output of voltage converter circuit 265) and an output end (the output of circuit 280 coupled directly to the gate terminal of NMOS transistor 230);
a switching sub-circuit (NMOS transistor 230), having a first end (its source terminal 240), a second end (its drain terminal 245) and a control end (its gate terminal), wherein the control end of the switching sub-circuit is connected to the output end of the charging sub-circuit;
a functional sub-circuit (converter 265), connected to one of the first end and the second end of the switching sub-circuit (note that converter 265 is connected to both the first end and the second end of NMOS transistor 230), and the functional sub-circuit having a first node (the above-noted upper right-hand output of voltage converter circuit 265 or, alternatively, any internal node of converter 265 which has a voltage higher than 50 mV), wherein operating voltage of the first node is higher than an input voltage of an input power supply (note that the first node of voltage converter 265 will have a voltage higher than the 50 mV input voltage of input power supply 285),
wherein the switching sub-circuit comprises one or more NMOS switches, and
the first input end of the charging sub-circuit is connected to the first node.
As to claim 2, note that the first end 240 of NMOS transistor 230 is connected to input power supply 285, and note further that the charging sub-circuit comprises a second input end (its noninverting input terminal) connected to the input power supply 285.

9.	Claims 1 and 2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita et al, U.S. Patent No. 8,232,830.
As to claim 1, Takeshita et al discloses, in figure 3,
a switching circuit, comprising:
a charging sub-circuit (the combination of circuit 34 together with circuits 41 and 42), having a first input end (the input end of circuit 34 connected directly to the output of charge pump 32) and an output end (the output end of circuit 42 connected directly to the gate terminal of NMOS transistor 2);
a switching sub-circuit (NMOS transistor 2), having a first end (its source/drain terminal connected to node 11), a second end (its source/drain terminal connected to node 12) and a control end (its gate terminal), wherein the control end of the switching sub-circuit is connected to the output end of the charging sub-circuit;
a functional sub-circuit (the combination of oscillator 31 and charge pump 32), connected to one of the first end and the second end of the switching sub-circuit (note that the functional sub-circuit of Takeshita et al is coupled directly to both the drain and the source of transistor 2), and the functional sub-circuit having a first node (the output node of charge pump 32), wherein operating voltage of the first node is higher than an input voltage of an input power supply (note that the output voltage of charge pump 32 will be higher than the input voltage of the input power supply Vin),
wherein the switching sub-circuit comprises one or more NMOS switches, and
the first input end of the charging sub-circuit is connected to the first node.
As to claim 2, note that the first end of NMOS transistor 2 is connected to input power supply Vin (at terminal 11), and note further that the charging sub-circuit comprises a second input end (the input of Takeshita et al's charging sub-circuit which receives Vin, i.e., the top input terminal of circuit 34 which receives Vin or the upper input terminal of circuit 41 which also receives Vin) connected to the input power supply (Vin).



Allowable Subject Matter
10.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Not Relied Upon
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also the remaining references cited on the attached PTO-892 form, each of which is also seen to anticipate at least independent claim 1. Specifically, in figure 1 of Seyed, the "charging sub-circuit" is pre-driver circuit 25, the "switching sub-circuit" is power driver circuit 18, and the "functional sub-circuit" is charge pump circuit 30. In figure 1 of Capici et al, the "charging sub-circuit" is operational amplifier OP, the "switching sub-circuit" is transistor M1, and the "functional sub-circuit" is charge pump circuit 2. In figure 1 of Willis et al, the "charging sub-circuit" is circuit 50, the "switching sub-circuit" is transistor 24, and the "functional sub-circuit" is circuit 22. In figure 1 of Conners et al, the "charging sub-circuit" is the combination of circuits 24 and 25, the "switching sub-circuit" is circuit 18, and the "functional sub-circuit" is circuit 22. In figure 2 of Daniels et al, the "charging sub-circuit" is circuit 42, the "switching sub-circuit" is transistor 40, and the "functional sub-circuit" is circuit 44.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 2, 2022